Exhibit 10.2

CARNIVAL CORPORATION & PLC

STOCK OWNERSHIP POLICY

FOR SECTION 16 OFFICERS

Carnival Corporation & plc executives that are designated by Carnival as
reporting officers under Section 16 of the Securities Exchange Act of 1934
(“Section 16 Officers”) are generally the most senior executives of Carnival. As
such, Carnival believes that it is important for them to build and maintain a
long-term ownership position in Carnival Corporation & plc stock to strengthen
their financial alignment with shareholders’ interests. The Carnival
Corporation & plc Executive Stock Ownership Policy for Section 16 Officers
specifies target ownership levels of Carnival Corporation & plc common stock for
each participant.

 

Officers   

Ownership Target

Multiple of Base salary

Chairman & Chief Executive Officer

   5X salary

Vice Chairman & Chief Operating Officer

   4X salary

Other Section 16 Officers

   3X salary

Carnival Corporation & plc does not expect or require Section 16 Officers to
engage in extraordinary out-of-pocket investment transactions to meet these
ownership targets. Compliance is expected to be achieved through a combination
of outstanding equity-based awards and retention of shares from previous
equity-based awards. Current officers at the time this policy is adopted are
expected to be in compliance within five years of the adoption date. Individuals
becoming Section 16 officers after this policy is adopted should be in
compliance within five years of becoming a Section 16 officer.

The Compensation Committees, at their discretion, may modify the applicable
stock ownership guideline should the corporation’s share price materially change
from the share price on the effective date of this policy.

Administration

Annually in October, Carnival Corporation & plc will tally each Section 16
Officer’s ownership position as of September 30 of that year and report it to
them in conjunction with this ownership policy. This tally will also be provided
to the Compensation Committees of the Board during its regularly scheduled
October meeting. Each Section 16 Officer is responsible for promptly bringing to
Carnival Corporation’s attention any discrepancy between Carnival’s records and
any records maintained by the executive with respect to his or her ownership
position.

Shares counted toward the ownership requirement include:

 

  •  

any shares beneficially owned by the executive and members of the executive’s
immediate family;

 

  •  

stock credits or other stock units credited to an executive’s account through
any company benefit plan or deferred compensation program;

 

 

Compensation Committees- Approved - January 19, 2010    Page 1



--------------------------------------------------------------------------------

  •  

restricted stock or restricted stock units before the restrictions have lapsed;

Shares not counted toward the ownership requirement include:

 

  •  

shares owned or credited in any form not recognized for Section 16 reporting

 

  •  

unexercised stock options, whether vested or not;

At the time of the October review, the value of shares owned or credited will be
based on the 20-day average closing prices of Carnival Corporation and Carnival
plc shares.

Prohibited Transactions

In furtherance of the objectives of this Policy, and in addition to prohibitions
under the Federal securities laws, Section 16 Officers are prohibited from
purchasing, selling or writing any exchange-traded call and put options that
have Company stock as their underlying security. In addition, Section 16
Officers may not engage in any hedging transaction on Company stock that they
beneficially own, including but not limited to “forward contracts,” “collars,”
“equity swaps,” or “straddles.”

No Compensation for Achieving the Ownership Target; No Entitlement to Receive
Grants

The Section 16 Officer will obtain no additional compensation or reward for
achieving the targeted ownership level. In addition, Carnival Corporation & plc
does not make any commitment to any persons covered by this policy that they
will receive any particular level of stock option or other form of equity
grants.

 

 

Compensation Committees- Approved - January 19, 2010    Page 2